          Case 3:20-cr-00001-DMT Document 9 Filed 02/14/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA


United States of America,

               Plaintiff,


v.                                                  Case No.: 3:20-cr-01


Chad Michael Waldoch,

               Defendant.


                        ORDER FOR APPOINTMENT OF COUNSEL

       Defendant has applied for court-appointed counsel in this matter. The Court has inquired

and is satisfied that Defendant is qualified for representation under 18 U.S.C. § 3006A.

       Accordingly, Luke Heck is appointed as counsel to represent the defendant in this matter.

       Dated this 14th day of February, 2020.



                                                    /s/ Alice R. Senechal
                                                    Alice R. Senechal
                                                    United States Magistrate Judge
